Citation Nr: 1125311	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for hypertension.

This matter was remanded by the Board for additional development in December 2009 and May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its December 2009 remand, the Board noted that the record did not contain evidence of the blood pressure readings required by VA regulations to support a grant of service connection for hypertension.  The Veteran had reported being diagnosed as having hypertension by his private physician in approximately 2005.  Treatment records from this physician, Dr. C. Shuler, containing specific blood pressure readings were not located in the claims file.  The Board's decision instructed the agency of original jurisdiction (AOJ) to obtain these private treatment records after securing an appropriate authorization allowing for the release of these records from the Veteran.  

In August 2006, Dr. Shuler provided a statement reporting treatment, but the treatment records were not obtained.  Cf. Massey v. Brown, 7 Vet App 204 (1994) (holding that VA had a duty to obtain records of treatment reported by private physicians).

As the May 2010 Board decision noted, a February 2010 letter requested that the Veteran complete the appropriate authorization forms to allow the AOJ to obtain the specified treatment records.  A March 2010 supplemental statement of the case (SSOC) noted that completed authorization forms had not been received.  Completed authorization forms were received later in March 2010, but were not forwarded to the treatment providers.  

The Board instructed again that the records identified in its December 2009 decision be obtained.  Specifically, the Board requested the records from Drs. Shuler. and Williams.  The complete authorizations for both doctors had been provided by the Veteran, in addition to an authorization for records from Dr. T. Siackos.  

The AOJ requested and received records for Drs. Williams and Siackos.  However, a request was not made to Dr. Shuler.  

As the Board's December 2009 and May 2010 remand orders have not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  These records remain to be important to the Veteran's claim and must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain treatment records from Dr. C. Shuler pertaining to hypertension.  A completed authorization is located in the claims file, but appears to have expired.  The Veteran should be asked to complete a new authorization.  If the Veteran fails to provide a new authorization, he should be advised that he may obtain and submit the records himself.

If these records are unavailable, the Veteran should be informed of this fact and advised of the efforts made to obtain the records.  

2.  If the claim on appeal remains denied, a SSOC should be issued before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


